Mr. Justice Clark delivered the opinion of the court. 3. Damages, § 110*—when verdict for pergonal injuries not excessive. A verdict of $5,950 for personal injuries held not excessive, it appearing that the plaintiffs hip was broken and the femur fractured and there was evidence tending to show that the injuries will be permanent and that she will never be able to walk without the aid of crutches. 4. Appeal and ebbob, § 1561*-—when refusal of requested instructions not error. Refusal of requested instruction covered by other instructions held not error.